Case 2:18-cv-08420-RGK-PJW Document 32 Filed 05/22/19 Page 1 of 1 Page ID #:231

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:

  UNITED STATES OF AMERICA
                                                                     2:18−cv−08420−RGK−PJW
                                                   Plaintiff(s),

           v.
  $1,546,076.35 IN BANK FUNDS SEIZED FROM
  REPUBLIC BANK OF ARIZONA ACCOUNT
  1889, et al.                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                                     ELECTRONICALLY FILED DOCUMENTS
                                                 Defendant(s).




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         5/22/2019
  Document Number(s):                 31
  Title of Document(s):              Claim
  ERROR(S) WITH DOCUMENT:

  Local Rule 7.1−1 No Notice of Interested Parties and/or no copies.




  Other:

  Counsel must comply with Local Rule 7.1−1
  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                  Clerk, U.S. District Court

  Dated: May 22, 2019                             By: /s/ Jenny Lam Jenny_Lam@cacd.uscourts.gov
                                                     Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
